DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Watabe in view of Marvin fails to disclose a rectangular stator teeth. While Watabe does not disclose a rectangular stator teeth, Marvin does disclose a rectangular stator teeth. Applicant argues that Marvin’s teeth are “pentagon like shape with two opposing wing-like portions.” Examiner disagrees. The wing-like portions of Marvin’s teeth can also be seen in the applicant’s FIG 1 (left drawing). Also, Marvin’s teeth have a rectangular shape around the portion where coil is wound (right drawing). Thus the argument is not persuasive.

    PNG
    media_image1.png
    490
    514
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    333
    213
    media_image2.png
    Greyscale

	Regarding claim 8, applicant argues that Marvin fails to teach “inserting the hairpin stator coils with the heat-transmitter arranged thereon in an axial direction between the stator teeth.” Examiner disagrees. Marvin discloses inserting the teeth with the stator coils and the heat-transmitter in an axial direction. Thus, the argument is not persuasive. 
	
Response to Arguments
Applicant’s arguments, see page 11, filed 02/25/2022, with respect to claims 6, 12 and 17 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP 61189153 A) in view of Marvin et al. US 2014/0125167).
	Regarding claim 1, Watabe teaches an annular stator (FIG 1) of an electric motor, comprising: 
rectangular hairpin stator coils (3a, 3b) extending in a radial direction and having a rectangular copper wire (3a1, 3b1); 
stator teeth arranged in a circumferential direction between two adjacent hairpin stator coils (3a, 3b), such that a wedge-shaped interspace (where support block 5 is located) is between each hairpin stator coil (3a, 3b) and an adjacent stator tooth.

    PNG
    media_image3.png
    419
    550
    media_image3.png
    Greyscale

Watabe fails to teach rectangular stator teeth;
a heat-transmitter arranged on each of two longitudinal sides of each hairpin stator coil, at least partially filling the interspace and connecting the respective hairpin stator coil to the adjacent stator tooth in a heat-transmitting manner.
Marvin teaches rectangular stator teeth (3);
a heat-transmitter (12) arranged on each of two longitudinal sides of each hairpin stator coil (8-11), at least partially filling the interspace and connecting the respective hairpin stator coil (8-11) to the adjacent stator tooth (3) in a heat-transmitting manner ([0045] cooling manifold).

    PNG
    media_image4.png
    423
    463
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watabe to incorporate Marvin to teach a heat-transmitter arranged on each of two longitudinal sides of each hairpin stator coil, at least partially filling the interspace and connecting the respective hairpin stator coil to the adjacent stator tooth in a heat-transmitting manner, for the advantages of effectively cooling the stator coil.
Regarding claim 2/1, Watabe in view of Marvin was discussed above in claim 1. Marvin further teaches wherein each hairpin stator coil (8-11) and the heat-transmitter (12) on each of the two longitudinal sides form a prefabricated assembly (FIG 10).
Regarding claim 3/1, Watabe in view of Marvin was discussed above in claim 1. Marvin further teaches wherein at least one heat-transmitter (12) is designed as a rectangular cooling duct (FIG 10) arranged in a transition region (near the step region 17) of a respective one of the two longitudinal sides into an adjoining narrow side of the respective hairpin stator coil (8-11).
Regarding claim 5/1, Watabe in view of Marvin was discussed above in claim 1. Marvin further teaches wherein at least one heat-transmitter (12) is formed from a thermal conductive material (conducts heat to the cooling duct).
Regarding claim 24/1, Watabe in view of Marvin was discussed above in claim 1. Marvin further teaches wherein at least one heat-transmitter (12) completely fills the wedge-shaped interspace (FIG 5).
Regarding claim 25/1, Watabe in view of Marvin was discussed above in claim 1. Marvin further teaches the copper wire (8-11) and the stator teeth (3) each have a rectangular radial cross-section; and the wedge-shaped interspace has a wedge-shaped radial cross-section (FIG 5).

Regarding claim 8, Watabe teaches a method for producing a stator (FIG 1) comprising: 
providing an annular stator having stator teeth extending in a radial direction; 
providing rectangular hairpin stator coils (3a, 3b) each having a rectangular copper wire (FIG 1);
a wedge-shaped interspace (where support block 5 is located).
Watabe fails to teach having a rectangular stator teeth;
arranging a heat-transmitter on each of two longitudinal sides of each hairpin stator coil to produce a prefabricated assembly; 5Application No. Not Yet AssignedDocket No.: 66814-0952 Amendment dated August 27, 2019 First Preliminary Amendment 
inserting the hairpin stator coils with the heat-transmitter arranged thereon in an axial direction between the stator teeth, wherein a wedge-shaped interspace between each hairpin stator coil and an adjacent stator tooth is at least partially filled by the heat-transmitter arranged therein and connects the respective hairpin stator coil to the adjacent stator tooth in a heat-transmitting manner.
Marvin teaches having a rectangular stator teeth (3);
arranging a heat-transmitter (12) on each of two longitudinal sides of each hairpin stator coil (8-11) to produce a prefabricated assembly; 5Application No. Not Yet AssignedDocket No.: 66814-0952 Amendment dated August 27, 2019 First Preliminary Amendment 
inserting the hairpin stator coils (8-11) with the heat-transmitter (12) arranged thereon in an axial direction between the stator teeth, wherein a wedge-shaped interspace between each hairpin stator coil and an adjacent stator tooth is at least partially filled by the heat-transmitter arranged therein and connects the respective hairpin stator coil to the adjacent stator tooth in a heat-transmitting manner.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watabe to incorporate Marvin to teach arranging a heat-transmitter on each of two longitudinal sides of each hairpin stator coil to produce a prefabricated assembly; 5Application No. Not Yet AssignedDocket No.: 66814-0952inserting the hairpin stator coils with the heat-transmitter arranged thereon in an axial direction between the stator teeth, wherein a wedge-shaped interspace between each hairpin stator coil and an adjacent stator tooth is at least partially filled by the heat-transmitter arranged therein and connects the respective hairpin stator coil to the adjacent stator tooth in a heat-transmitting manner, for the advantages of effectively cooling the stator coil.
Regarding claim 9/8, Watabe in view of Marvin was discussed above in claim 8. Marvin further teaches wherein at least one heat-transmitter (12) is designed as a rectangular cooling duct (FIG 10); and 
arranging the heat-transmitter (12) includes positioning the at least one heat transmitter (12) in a transition region (near the step region 17) of a respective one of the two longitudinal sides into an adjoining narrow side of the respective hairpin stator coil (8-11).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al. (JP 61189153 A) in view of Marvin et al. US 2014/0125167) as applied to claim 1 above, and further in view of Bodla et al. (US 10,193,421).
Regarding claim 21/1, Watabe in view of Marvin was discussed above in claim 1. Watabe in view of Marvin fails to teach wherein at least one heat-transmitter is structure as a solid body free of cooling ducts.
Bodla teaches wherein at least one heat-transmitter (30) is structure as a solid body free of cooling ducts (FIG 6, 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Watabe in view of Marvin to incorporate Bodla to teach wherein at least one heat-transmitter is structure as a solid body free of cooling ducts, to effectively cool the stator without the need to provide a cooling fluid supply.


Allowable Subject Matter
Claims 7, 13-15 and 17 are allowed.
Regarding claim 7, the specific limitation of “wherein at least one heat-transmitter (9) is designed as a wedge-shaped cooling duct extending over a respective on of the two longitudinal sides (8) of the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Watabe and Marvin both fails to teach a wedge-shaped cooling duct along the longitudinal sides of the stator coil.

    PNG
    media_image5.png
    390
    464
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    228
    1094
    media_image6.png
    Greyscale

Claims 13-15 and 17 are allowable for depending upon claim 7.

Claims 4, 6, 10, 12 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4/1, the specific limitation of “wherein at least one heat-transmitter (9) is designed as a wedge-shaped cooling duct extending over a respective on of the two longitudinal sides (8) of the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Watabe and Marvin both fails to teach a wedge-shaped cooling duct along the longitudinal sides of the stator coil.

    PNG
    media_image5.png
    390
    464
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    228
    1094
    media_image6.png
    Greyscale


Regarding claim 6/1, the specific limitation of “where at least one heat-transmitter (9) is soldered to the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Watabe and Marvin both fails to teach the heat-transmitter is soldered to the stator coil.

Regarding claim 10/8, the specific limitation of “wherein at least one heat-transmitter (9) is designed as a wedge-shaped cooling duct; and arranging the heat-transmitter includes positioning the at least one heat-transmitter to extend over a respective one of the two longitudinal sides (8) of the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Watabe and Marvin both fails to teach a wedge-shaped cooling duct along the longitudinal sides of the stator coil.

	Regarding claim 12/8, the specific limitation of “further comprising soldering at least one heat-transmitter (9) to the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Watabe and Marvin both fails to teach the heat-transmitter is soldered to the stator coil.

Regarding claim 22/1, the specific limitation of “at least one heat-transmitter (9) extends over an entirety of a respective one of the two longitudinal sides (8) of the respective hairpin stator coil (4)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Watabe and Marvin both fails to teach a wedge-shaped cooling duct along the longitudinal sides of the stator coil.

Regarding claim 23/1, the specific limitation of “wherein at least one heat-transmitter is arranged exclusively in a radially outer region of the wedge-shaped interspace” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Watabe and Marvin both fails to teach the heat-transmitter only in the radially outer region of the slot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834